CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Encore Brands, Inc. (the "Company") on Form 10-Q for the quarter endedDecember 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), Gareth West, acting in the capacity as the Chief Executive Officer and Alex G. McKean, acting in the capacity as the Chief Financial Officer of the Company, certify to the best of our knowledge, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Gareth West Chief Executive Officer (Principal Executive Officer) and Director February 14, 2011 /s/ Alex G. McKean Chief Financial Officer (Principal Financial and Accounting Officer) February 14, 2011
